DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 56–60 are under examination. 
Response to Amendment
Applicant’s replacement Drawings cure the Drawing objections of record. 
Response to Arguments
Applicant's arguments, see Remarks dated 3/3/22, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant states that an IDS was submitted with the 3/3/22 submission. Examiner cannot find said IDS. 
Regarding the 112(a) and 101 rejections: 	Applicant argues that the claims are not bound by or supported by any specific theory. Examiner agrees that there is no theory accepted by a consensus of scientists that explains Applicant’s invention. If Applicant is trying to imply that no one knows how the invention works, then this argument is not persuasive towards enabling the skilled artisan to make and use the invention.  	Applicant argues that “an independent third party skilled in the art…has repeated Applicants experiments…has also validated the results disclosed in the present patent application.” However, Applicant has not attached any associated publication and so Examiner cannot review the alleged evidence. Accordingly, Applicant’s argument that the invention has been verified by a third party cannot be corroborated.  	Applicant argues that the claims do not assert commercial utility. However, patent claims typically do not recite their own utility. The utility is disclosed in the Specification. In this case, the Specification makes multiple statements per the commercial applicability of the claimed method. Examiner has excerpted some of these statements in the below Specification objection section. Accordingly, Applicant’s argument that the claims themselves do not recite nuclear reactions is unpersuasive. 	Applicant argues that the claims themselves do not recite nuclear reactions. This is false. Claim 56 recites a “method for energy production,” and the only disclosed mechanism for said “energy production” is nuclear reactions. Therefore, the skilled artisan, using the Specification as a tool for realizing the claims, would be attempting to make and use low-energy nuclear reactions. Accordingly, Applicant’s argument that the claims do not require nuclear reactions is unpersuasive.
Regarding the 102 rejections: 	Applicant argues that Olshansky does not teach a metallic alloy because a metallic alloy “would consist only of metals and would otherwise have no non-metallic components.” However, Applicant provides no citation for this definition. By contrast, the Oxford Dictionary of Chemical Engineering1 defines an alloy as 
“A material that consists of two or more metals, or a metal and a non-metal such as carbon. Pewter is made from tin with lesser amounts of lead along with small amounts of antimony and copper. Steel is made from iron alloys and contains a small amount of carbon.” 
 	Olshansky’s metallic alloy fits this definition, as it is both metallic and an alloy: it comprises three metals and a non-metal: “a reactive material consisting of a catalyst in the form of metal powder of…nickel (Ni), and a fuel mixture of hydrogen-containing chemical compounds of aluminium (al) and lithium,” claim 1. The metals include nickel, aluminum, and lithium, and the non-metal includes hydrogen. Olshansky also explicitly refers to his invention as an alloy:
“The base material comprises nickel…The secondary material…includes lithium…and Boron…Secondary material comprises at least one metal…or comprises a plurality of metal alloy, particularly an alloy in amorphous state. For example, the alloy may consist of: Sc, Ti, V, Cr, Mn, Fe, Co, Cu, Ni, Zr, Pd, Ag, Cd, Mo, Au, Pt, Li, Be, B, Mg, Al, Si, P, Ca, K, as well as from the group of rare earth metals,” ¶¶ 42-44. 

Examiner cannot find anywhere in the Specification where Applicant has re-defined the term “alloy” and thus the Examiner will rely on the definitions accepted by mainstream scientists and engineers. 
Accordingly, Applicant’s argument that Olshansky doesn’t teach a metallic alloy is unpersuasive. 
Information Disclosure Statement
The listing of references in the Specification (page 10) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 56–60). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves production of net energy (“A method for energy production,” claim 56; “A method for energy production comprises…to produce a net exothermic reaction,” Specification at page 3; “The net exothermic reaction may be a double electron capture reaction,” Specification at page 4) via nuclear reactions (“The present invention is believed to fall in the nuclear technology category,” Specification at page 1); nor does the Specification provide acceptable evidence that the invention is capable of operating as indicated or capable of producing excess heat (“a method for producing electric energy from heat is disclosed,” Specification at page 2). 
In the background of the invention (Specification, page 1), Applicant admits that previous cold nuclear reaction attempts have failed: 
“Other preceding radioactivity-free nuclear inventions mainly relate to energy generation based on Nickel-Hydrogen and Palladium-Deuterium fuel couples. The industrialization of these preceding inventions is not straightforward, preventing the commercial exploitation of such preceding inventions to date.”

Despite the failure of all others hitherto, Applicant asserts the utility of the claimed device to be low-energy nuclear fusion reactions producing a useful energy gain for practical applications:
“While the present invention provides similar energy and power density as nuclear fission based technologies, it can be differentiated by allowing for essentially radioactivity-free reactor design,” Specification at page 1.

“The present invention relates to energy generation and to heat-to-electricity energy conversion,” Specification at page 1.

“[A] method for producing electric energy from heat is disclosed,” Specification at page 2.

“The presently disclosed invention facilitates its industrial utilization by the virtues of its reliable start-up, good controllability, and sufficiently high power density,” Specification at page 1.


Therefore, the Specification purports to disclose a nuclear-powered device and method that generates an energy gain capable of creating commercially viable amounts of power.
The invention is considered as based on the “cold nuclear reactions” concept. Specifically, the invention asserts the exploitation of a double electron capture reaction to produce and maintain a net excess of energy, e.g., see pages 3 and 4 of the Specification. Applicant’s invention appears to operate as follows (e.g., see claim 1 alongside the top paragraph of page 6): a conventional metal alloy is provided. The alloy is heated. Part of the alloy gets excited and undergoes a double electron capture reaction. This gives off energy which is absorbed by a nearby material. The process repeats and starts a chain reaction.
 Applicant asserts that this occurs at low temperatures: 1192-1290°C, Specification, paragraph bridging pages 11-12. 
Applicant admits that they do not understand how the invention functions: “The present invention is believed to fall in the nuclear technology category, although a definite proof of the underlying physical processes requires further investigation,” Specification at page 1. Applicant further asserts: “It has been surprisingly discovered, that the above-said inner-most electron shell binding brings the paired nuclei into sufficient proximity for irreversible double electron capture reactions. Thereby, this type of nuclei pairing enables energy production from EDECCI materials,” Specification at page 6. 
Double electron capture is the mechanism that Applicant asserts is responsible for the alleged low-temperature nuclear reactions (as detailed in the Specification throughout pages 3, 4, 5, 6, 7, 9, 13, 14). 
Double electron capture is a known decay process. There are two modes for this process, two-neutrino double electron capture and zero-neutrino double electron capture2. As recently as 2020, zero-neutrino double-electron capture has never been observed in any element, despite numerous attempts3, and scientists note that it may not be possible at all1,4. As recently as 2019, two-neutrino double electron capture has been observed only in 78Kr, 130Ba, and 124Xe4. Applicant instead suggests 58Ni and 40Ca (Specification at pages 3, 5, and 9 and claim 57). Double electron capture has never been observed in these elements. Double electron capture has only been theorized for 58Ni5 and 40Ca. Therefore, Applicant’s alleged utility of commercial energy production via double electron capture as claimed and as disclosed would be considered highly speculative by mainstream scientists.
In summary, Applicant’s “method for energy production from a metallic alloy” (claim 56) utilizing low-temperature nuclear reactions via simply heating a nickel-lithium alloy is incompatible with the existing body of literature regarding double electron capture and would therefore be considered highly suspect by those skilled in the art.
Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a method for net energy production sufficient to be used as a viable energy source (“A method for energy production,” claim 56; “A method for energy production comprises…to produce a net exothermic reaction,” Specification at page 3; “The net exothermic reaction may be a double electron capture reaction,” Specification at page 4) via simply heating a metal alloy (“heating a metallic alloy,” claim 56) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions—a recipe—that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear reactions is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make or use the claimed invention without undue experimentation.
Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.
Applicant believes they have produced a successful method for achieving double electron capture in common metals (nickel, lithium, and copper, Specification, bottom of page 5) sufficient to create large amounts of commercially viable energy (“industrial utilization…sufficiently high power density,” Specification, page 1), in a low-temperature environment (1192-1290°C, Specification, paragraph bridging pages 11-12). 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claim to achieve nuclear reactions by exposing a metal alloy to “temperature cycling,” as recited in claim 56, is extremely broad, as evidenced by its too-simple-to-be-true steps for the alleged heat-induced nuclear reaction (“heating a metallic alloy”) followed by an unlikely result (“energy production…to maintain or re-initiate the exothermic reaction”) as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcomes of the recited method cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear reactions as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear reactions research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Low-temperature nuclear reaction experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Wholly insufficient direction is provided to enable the skilled artisan to reproduce the alleged effects.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples provided are theoretical and speculative and do not show evidence of nuclear reactions. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research: “a definite proof of the underlying physical processes requires further investigation,” Specification at page 1. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant’s claimed invention is directed to a method for producing energy for practical applications from a low-temperature nuclear reaction. 
The sole asserted utility for the invention is for achieving exothermic low-energy nuclear reactions (“the exothermic reaction has been observed with this alloy [from] 1192°C….[to] 1290°C, Specification, paragraph bridging pages 11-12) to achieve “a method for producing electric energy from heat,” Specification at page 2. 
In describing said specified utility, Applicant has set forth the inadequately supported theory that simply heating a metallic alloy can produce and sustain exothermic nuclear reactions (claim 56). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the Specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear reaction system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 56–60 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the Specification objection that are accordingly incorporated herein.  
Claims 56–60 are further rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility, for the reasons set forth above. The disclosed utility is to utilize low-energy nuclear reactions to achieve “a method for producing electric energy from heat,” Specification at page 2.
In the above objection to the Specification, the Examiner has provided substantial evidence that those skilled in art would reasonably doubt this asserted utility of the claimed invention. “The PTO may establish a reason to doubt an invention’s asserted utility when the written description ‘suggest[s] an inherently unbelievable undertaking or involve[s] implausible scientific principles.’” In re Cortright, 165 F.3d 1353, 1357 (Fed. Cir. 1999) (quoting In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)). 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 56–60 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the Specification, which are accordingly incorporated herein. 
Claims 56–60 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is doubtful that Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 56–60 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the Specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Claims 56–60 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the disclosure of the Olshansky (US 2019/0096535) publication cited herein. Olshansky teaches (claim 1) an exothermic, low-temperature nuclear reaction method including heating and temperature cycling a Li-Ni-Al alloy, i.e., Applicant’s claimed invention. However, as shown in the above objection to the Specification, such a method is a variation of the “cold fusion” concept that remains unproven and unworkable (see Olshansky at ¶	25). Accordingly, if Applicant's cold fusion method is operative, while Olshansky’s is not, then the Examiner must conclude that some essential information is missing from Applicant's disclosure that makes Applicant's invention operative.  Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 56–60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olshansky (US 2019/0096535).
Regarding claim 56, Olshansky teaches a method for alleged energy production from a metallic alloy comprising the steps of:  	a) heating (“where the controlled LENR reaction is obtained through the use of a heater,” claim 1) a metallic alloy (“a reactive material consisting of a catalyst in the form of metal powder of…nickel (Ni), and a fuel mixture of hydrogen-containing chemical compounds of aluminium (al) and lithium,” claim 1) in an atmosphere essentially chemically inert to the metallic elements of the alloy (Olshansky does not disclose any atmospheric constituents known to be chemically reactive with the above-listed metals) to initiate an exothermic reaction (“the exothermic reaction,” claim 1) between at least two of the metallic elements of the alloy, wherein at least one element is an alkali metal, an alkali earth metal, a transition metal and/or a post-transition metal (as cited above); and  	b) temperature cycling within a target temperature range to maintain or re-initiate the exothermic reaction between at least two of the metallic elements of the alloy (“the temperature is being maintained at which the LENR process occurs, by means of disconnecting or connecting the thermal energy supply to the heater (1) and the reaction material within the range minus (5-10%) of the initial melting temperature of the catalyst,” claim 1; “The parameters of the values of the current and resistance of the heater 1, as the basic conditions launching the switch-off mode, are recorded in the memory of the microcomputer 101 and the control system 85 uses them for the calculation of the start of the switch-off mode in the subsequent cycles under the conditions in which the controlled LENR process takes place by means of disconnecting the supply or by means of thermal energy supply to the heater and the reaction material within the range of minus (5 to 10)% of the initial temperature of the catalyst melting,” ¶ 261), wherein the pressure at the surface of the metallic alloy is maintained below 1000 atm pressure (maximum pressure is 4 bar (approx. 4 atm), ¶ 28 or 20 bar (approx. 20 atm), ¶ 59).
Regarding claim 57, Olshansky anticipates all the elements of the parent claim and additionally teaches wherein the exothermic reaction generating metallic alloy elements comprise any combination of lithium, nickel, calcium, and gadolinium (“a reactive material consisting of a catalyst in the form of metal powder of…nickel (Ni), and a fuel mixture of hydrogen-containing chemical compounds of aluminium (al) and lithium,” claim 1).

Regarding claim 58, Olshansky anticipates all the elements of the parent claim and additionally teaches wherein two of the metallic alloy elements comprise lithium and nickel (“a reactive material consisting of a catalyst in the form of metal powder of…nickel (Ni), and a fuel mixture of hydrogen-containing chemical compounds of aluminium (al) and lithium,” claim 1).

Regarding claim 59, Olshansky anticipates all the elements of the parent claim and additionally teaches wherein a third metallic alloy element comprises copper or aluminium (“a reactive material consisting of a catalyst in the form of metal powder of…nickel (Ni), and a fuel mixture of hydrogen-containing chemical compounds of aluminium (al) and lithium,” claim 1).

Regarding claim 60, Olshansky anticipates all the elements of the parent claim and additionally teaches wherein the target temperature range is a phase change temperature range of the metallic alloy (e.g., “the temperature is being maintained at which the LENR process occurs, by means of disconnecting or connecting the thermal energy supply to the heater (1) and the reaction material within the range minus (5-10%) of the initial melting temperature of the catalyst,” claim 1; “A sharp decrease of the resistance in the heater 1 occurs at the moment when the Debye temperature in the fuel mixture is exceeded and melting zones of the catalyst crystalline powder are created,” ¶ 260; “the temperature obviously reaches the level when the catalyst metal can melt,” ¶ 261).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schaschke, C. (2014). alloy. In A Dictionary of Chemical Engineering. : Oxford University Press. Retrieved 27 Nov. 2022, from https://www.oxfordreference.com/view/10.1093/acref/9780199651450.001.0001/acref-9780199651450-e-87.
        2 See introduction: Angloher, G., et al. "New limits on double electron capture of 40Ca and 180W." Journal of Physics G: Nuclear and Particle Physics 43.9 (2016): 095202.
        3 See abstract: Blaum, K., et al. "Neutrinoless double-electron capture." Reviews of Modern Physics 92.4 (2020): 045007.
        4 See abstract: Aprile, E. "Observation of two-neutrino double electron capture in 124Xe with XENON1T." Nature 568.7753 (2019).
        5 See introduction and summary: Rukhadze, Ekaterina, et al. "Investigation of double beta decay of 58Ni at the Modane Underground Laboratory." Journal of Physics: Conference Series. Vol. 1342. No. 1. IOP Publishing, 2020.